DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An Appeal Brief was filed by applicant on 10/20/2020.
3.	No claims are amended.
4.	Claims 2 and 3 are previously canceled.
5.	Claims 1 and 4-7 are remaining in the application.
Allowable Subject Matter
6.	Applicant’s remarks and arguments filed with the Appeal Brief are deemed sufficient to overcome all previous rejections as presented in the Final Rejection mailed on 12/20/2019.
7.	In view of the foregoing, the remaining claims 1 and 4-7 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest the claimed hull for reducing drag with a V-shaped keel defined at a bow of the hull, said V-shaped keel having a dead-rise angle which decreases up to a flattened bottom of said hull defined in an aft-most stern portion of the hull, said flattened bottom extending across a majority of a width of said hull at said aft-most stern portion, and sides comprising side chines protruding downward from the flattened bottom, forming together with said flattened bottom a channel for capturing transverse waves and foam associated therewith, wherein said flattened bottom is inclined downwards; and wherein said side chines are vertically elongated beginning in a midship cross section of said hull and continuing towards said aft-most stern portion, configured as explicitly claimed.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/18/2021